BROWN, District Judge.
It will be seen at a glance that the entire controversy between these parties grows out of their rival claims to a portion of the six-acre tract, and the proceeds thereof, that may be in the hands of J. Bernard Moore. The question presented is neither unusual nor difficult of adjustment. It is admitted by the pleadings that this *229land was located and held in the name of J. Bernard Moore, in trust for the mutual benefit of himself and his father, the complainant in this case; and this single admission, in my opinion, covers and controls the whole controversy between the parties.
It is contended by defendant’s counsel that, while this land was held in trust by J. Bernard Moore, the father and son were practically copartners, and it was held for the benefit of the copartnership.
Real estate is rarely, if ever, held in the name of a copart-nership, but is held in the name of the individuals, or some one or more of them, belonging- to the copartnership, for the benefit of the copartnership. Admitting that the present case is one of that character, it would not change the relation of trust existing between the parties to this action, and the requirements of the law that the trustee shall deal with his cestui que trust on terms of absolute and unquestioned fairness. Indeed, contracts entered into between the trustee and cestui que trust are always subject to criticism, and, if made under circumstances indicating a disposition on the part of the trustee to secure some special advantage to himself at the expense of the cestui que trust, such contracts are always annulled by the court on a proper showing by the cestui que trust. A trustee is never permitted to obtain an advantage by reason of the relation he sustains to trust property in dealing with the same.
I may say here that there is no evidence in this case from first to last indicating in the slightest degree that the defendant, J. Bernard Moore, made any misrepresentations to his father, William Moore, the complainant, whereby complainant was induced to sign the several contracts that have been offered in evidence in this case, for the purpose of showing a full and entire settlement between the parties; but it is evident that the complainant in this case, at the time *230of executing the several contracts, was under constraint, and executed the same to save himself and son, perhaps, from long and expensive litigation and great loss in the management of their wharf business in connection with the Alaskan & Northwestern Territories Trading Company, the corporation that had become interested with them in their enterprise.
It will be remembered that the contract referred to was a settlement between said corporation and these parties; that it was a matter of grave importance to both that the affair should be settled, and the contention existing between said corporation and themselves ended and adjusted, in order to avoid loss and expensive litigation, as before stated. In the evidence in this case the defendant testifies that he always intended to reserve the five or six acre tract for his own individual use; and he further states that he would have never signed the contract which settled the controversy existing between him and his father and said corporation unless by the terms thereof he was made secure in the entire six-acre tract for his own use and benefit. Mr. Jennings, who is now the attorney for the defendant in ‘this case, and then the attorney for both parties, testifies that it was perfectly understood by the complainant, William Moore, that J. Bernard Moore was to have, by the terms of that contract, the six-acre tract of land for his own use and benefit; that it was not only so understood by the complainant, but that the defendant, J. Bernard Moore, would not have signed said contract had not this concession been made to him. Thus it appears, by the testimony furnished by the defendant himself, that no settlement could have been made with the corporation at that time, and no adjustment of the complicated affairs that seemed to exist between these parties and the corporation could have been reached, had not the complainant yielded to the demand of the trustee, and allowed, by the terms of the contract, the five or six acre tract of land to be *231so reserved to him. I say “the complicated transactions existing between these parties and the corporation” because of what appears by the contracts offered in evidence and the testimony relating to them, viz., that not only were attorneys Heid and Delaney employed to secure this adjustment and settlement, but Mr. Jennings was employed by the parties to the said suit jointly, as against the common enemy in the controversy, the Alaskan & Northwestern Territories Trading Company, to aid them in securing a proper settlement.
It is developed in the testimony that Capt. William Moore, the complainant, was at the time of this transaction a strong, vigorous man intellectually, and, as Mr. Heid describes him, one of the most “far-seeing” men he had ever known. The evidence in the case corresponds with my observation of Mr. Moore in court, from which the conclusion is imperative that he is in no sense a weakling, but a man of vigorous intellectuality and great determination. It is fair, I think, to assume, from the circumstances then surrounding the parties, that the complainant acceded to the demands of this trustee, J. Bernard Moore, as to the six-acre tract of land, in order to obtain a settlement with the corporation, which he deemed exceedingly important — nay, necessary — to his own welfare and that of his son, and that the trustee, J. Bernard Moore, took an unwarranted advantage of his cestui que trust, and practically coerced him, when, by the terms of said contract, he demanded that the six-acre tract should be set aside to his own use, and that the other party, who was equally interested in all the land, should be deprived of any interest therein whatsoever, and that without consideration. Indeed, it is admitted, even by the pleadings in the case, that the great experience of the complainant and his knowledge of the country from Dynn Canal across the divide to the headwaters of the Yukon, and his great energy in push*232ing a trail through this country, were the beginning ot what afterwards resulted in a small fortune to both himself and his son. That the son had the advantage of the age and experience of the father, and the benefit of his superior knowledge and energy in this enterprise, is evident. That he should be permitted to retain to himself any more than a just or equal proportion of the benefits of the enterprise is, in the opinion of the court, inequitable and unjust. That J. Bernard Moore should have land set aside to himself of equal value with the lot, 50 by 100 feet, that was set aside to the complainant at the corner of Fifth avenue and State street, is just and proper.
It is claimed that the lot set aside to William Moore was worth about $1,700; that a lot of the same size where J. Bernard Moore lives was worth about $800 or $900. Giving every advantage to J. Bernard Moore that could possibly be claimed, a lot or parcel of land where he lives, 150 by 150 feet, would be fully equal in value to the land reserved to the use of the complainant in this case. Being equally interested in the enterprise, and without reference to any contributions in money that had been made by either or both of the parties — and no testimony was offered on this question — they are entitled to an equal division of all the land. After giving the complainant the lot at the corner of Fifth avenue and State street, and J. Bernard Moore 150 by 150 feet face at the point where he lives, the remainder of the six-acre tract should have been divided equally between the complainant and the defendant.
It is the judgment of this court that such division must be made, and that all contracts looking to a different adjustment must be held as without consideration, and for this reason, and the coercive circumstances under which the contract was signed, it is held of no effect and void as to this particular matter.